Keefe, Judge:
This reappraisement involves the foreign value of certain bamboo baskets imported from Mexico, entered at 6 cents each. .The baskets were appraised at 40 Mexican centavos each, packed, as the foreign-market value.
At the trial of this case the plaintiff established that the merchandise was entered at the price paid the foreign shipper. However, the evidence adduced was insufficient to establish that such price represented the foreign value of the merchandise as that value is defined in section 402 (c) of the Tariff Act of 1930. On the other hand, evidence produced by the Government conclusively shows that the price freely offered to all purchasers of such merchandise in the principal markets of Mexico in the usual wholesale quantities and in the ordinary course of trade is 40 Mexican centavos each, packed.
From the evidence submitted I find that the foreign value of the bamboo baskets in question is 40 centavos each, packed. Judgment will accordingly be entered in favor of the Government affirming the findings of the appraiser.